706 N.W.2d 727 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Darrell Jerrod PHILLIPS, Defendant-Appellant.
Docket Nos. 128407 & (75), COA No. 246922.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the motion to add issue is considered and it is DENIED. The application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
The corpus delicti rule for felony murder applies here. It requires the prosecution to prove the underlying felony before a defendant's statement of intent to commit the underlying felony can be used against the defendant to establish the felony murder. Because that rule was violated, the Court should grant leave to appeal and should reconsider People v. Hughey, 186 Mich.App. 585, 464 N.W.2d 914 (1990).